DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
 Response to Amendment
The amendment filed 06/28/2022 has been entered. Applicant has amended claims 1, 3, 9, 14, and 20. No new claims have been added. Claim 2 remains canceled. Claims 1 and 3-20 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 6-14, filed 06/28/2022, with respect to the rejection(s) of claim(s) 1 and 3-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claims 1, 14, and 20. Lord (US 20190374095 A1) in combination with Sundet (US 20060100483 A1) and Lombardi (US20160316998) (claims 14 and 20) teaches the amended limitation as seen below in the current rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking member” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the Applicant’s specification [0042] as a “key potion” as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0374095 to Lord et al. (hereinafter “Lord”) in view of U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”).
Regarding claim 1, Lord discloses a cordless endoscope (Fig. 1a-surgical endoscope 100), comprising: 
	a housing that defines an ergonomic handpiece sized to be held between a palm and one or more fingers of a user's hand (Fig. 1a- Handle 112, 114, 120), the housing having a front housing portion (Fig. 1a-disposable cap 120) that removably couples ([0012]- The disposable cap 120. This distal-most portion of the handle may serve as a mounting base for shaft 110, and may disconnect from the remainder 112, 114 of the handle) to a rear housing portion (Fig. 1a- Handle 112, 114) along respective edges of the front housing portion and the rear housing portion to define the housing (Fig. 1b); 
	an endoscope tube that extends distally of the front housing (Fig. 1b- disposable shaft portion 110), the endoscope tube linearly extending to a distal end about an axis transverse to a plane defined by the respective edges (Fig. 1b- disposable shaft portion 110); and 
	electronics housed in the housing and configured to operate one or more light sources in the cordless endoscope (Fig. 5c-circuit board 422), and a printed circuit board (Fig. 5c-circuit board 422), 
	wherein the front housing portion includes a connector configured to removably couple with a cannula connector of a cannula when the endoscope tube is inserted through the cannula (Fig. 1b- outer cannula 132; see [0026]- disposable shaft portion 110, 120 may in turn be separable into an outer cannula 132), the front housing portion defining the connector at a distal end of the front housing portion (Appendix- see examiner’s annotated Fig. 1b), and wherein the cordless endoscope is rotatable about the axis of the endoscope tube  ([0014]- ] Rotation collar 112 may have surface features 302, 304 to allow a surgeon to rotate the rotation collar 120 about the central axis of the handle).
Lord does not expressly teach an eyepiece that extends proximally of the housing; the electronics comprising one or more batteries.
However, Sundet teaches of an analogous endoscopic device including an eyepiece that extends proximally of the housing (Fig. 1- eyepiece 12); the electronics comprising one or more batteries ([0012]- The handle, typically attached to the hub of the endoscope, may include a battery power source).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lord to include an eyepiece that extends proximally of the housing and batteries, as taught by Sundet. It would have been advantageous to make the combination for observation by a medical practitioner ([0030] of Sundet) and to provide a power source ([0012] of Sundet).
The modified deice of Lord in view of Sundet will hereinafter be referred to as modified Lord.
Regarding claim 3, modified Lord teaches the cordless endoscope of claim 1, and although Lord teaches wherein the front housing portion is interchangeable between a plurality of front housing portions (Fig. 5d; see [0024]- the replaceable/disposable shaft and its mounting componentry may be specialized to different types of surgery), neither Lord nor Sundet expressly teach having a different shaped connector configured to couple to a correspondingly shaped connector on one of a plurality of different cannulas.
However, Lombardi teaches of an analogous endoscopic device, wherein the front housing portion is interchangeable between a plurality of front housing portions (Fig. 10- adapter 80;[0055]- In order to provide for various attachment configurations of different manufacturers, an adapter can be included in the sheath system), each having a different shaped connector ([0055]- An adapter is provided with the sheath system that is configured to attach at one end to the connector body section and at the other end adapted and arranged to attach to the body of the ureteroscope) configured to couple to a correspondingly shaped connector on one of a plurality of different cannulas (Fig. 10-connector 20; [0055]- the body of the ureteroscope may have a different configuration to which the connector of the disposable sheath system must be attached).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Lord to include a plurality of interchangeable front housing portions having different shaped connector that are configured to couple to a correspondingly shaped connector on one of a plurality of different cannulas, as taught by Lombardi. It would have been advantageous to make the combination in order to provide for various attachment configurations of different manufacturers ([0055] of Lombardi). In addition, changes in shape involves only routine skill in the art (See MPEP 2144.04(IV)(B)).
Regarding claim 4, modified Lord teaches the cordless endoscope of claim 1, and Lord further discloses wherein the cordless endoscope is rotatable by a user via the handpiece ([0005]- The handle may have a rotation collar having surface features designed to assist the surgeon in rotating the insertion shaft in the roll dimension about the axis of the insertion shaft relative to the proximal handle portion).
Regarding claim 8, modified Lord teaches the cordless endoscope of claim 1, but Lord does not expressly teach wherein the connector comprises a locking groove or recess.
However, Sundet teaches of an analogous endoscopic device wherein the connector comprises a locking groove or recess (Fig. 4- receiver 40; The examiner notes “and/or” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section 1(C)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Lord to incorporate a connector comprising a locking groove or recess, as taught by Sundet. It would have been advantageous to make the combination in order to eliminate the possibility of misplacement of the component during surgical procedures ([0013] of Sundet).
Regarding claim 10, modified Lord teaches the cordless endoscope of claim 1, and Lord further discloses further comprising a switch interface on the housing (Fig. 3a- button 310), the switch interface being actuatable by a user to operate the one or more light sources of the cordless endoscope ([0033]- A button 310 may perform various functions, such as turning illumination LED on or off).
Regarding claim 16, modified Lord teaches the cordless endoscope of claim 1, and Lord further discloses further comprising a switch interface on the housing (Fig. 3a- button 310), the switch interface being actuatable by a user to operate the one or more light sources of the cordless endoscope ([0033]- A button 310 may perform various functions, such as turning illumination LED on or off).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0374095 to Lord et al. (hereinafter “Lord”) in view of U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and further in view of U.S. Publication No. 2006/0229495 to Frith.
Regarding claim 5, modified Lord teaches the cordless endoscope of claim 1, but either Lord nor Sundet expressly teach wherein the eyepiece is configured to removably engage a coupling member of a camera.
However, Frith teaches of an analogous endoscopic device wherein the eyepiece is configured to removably engage a coupling member of a camera (Fig. 2; [0035] - Coupler assembly 14 comprises a distal cylindrical "grabber" means 20, which is releasably attachable to the eyepiece of scope 10, and a proximal camera mount means 22 which, in the preferred embodiment is fixedly attached to camera 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Frith that teach an eyepiece that is configured to removably engage a coupling member of a camera, into the teachings of modified Lord. It would have been advantageous to make the combination in order to enable the output image of an endoscope to be viewed on a video monitor ([0005] of Frith).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0374095 to Lord et al. (hereinafter “Lord”) in view of U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and in further view of U.S. Publication No. 2002/0095068 to Lubowski and U.S. Publication No. 2008/0058595 to Snoke et al. (hereinafter “Snoke”).
Regarding claim 6, modified Lord teaches the cordless endoscope of claim 1, and although Lord discloses wherein the endoscope tube is disposable ([0004]- The joint is separated to permit removal of the insertion shaft for disposal and replacement), neither Lord nor Sundet expressly teach wherein the housing, electronics and eyepiece are disposable as an integral unit.
However, Snoke teaches of an analogous endoscopic device wherein the housing and electronics are disposable as an integral unit ([0010]- the medical introducer and/or the working channel device can be disposable).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Lord to incorporate disposable housing and electronics, as taught by Snoke. It would have been advantageous to make the combination in order to reduce potential disease transmission ([0007] of Snoke).
Additionally, Lubowski teaches of an analogous endoscopic device wherein the eyepiece is disposable ([0059]- eyepiece 20 may be a separate disposable part).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Lord, as modified by Snoke, to incorporate a disposable eyepiece, as taught by Lubowski. It would have been advantageous to make the combination in order to reduce contamination ([0051] of Lubowski).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0374095 to Lord et al. (hereinafter “Lord”) in view of U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and further in view of U.S. Patent No. 4,782,819 to Adair.
Regarding claim 7, modified Lord teaches the cordless endoscope of claim 1, and although Lord discloses wherein the housing ([0011]- that handle 112, 114 may be sterilizable), endoscope tube ([0020]- Shaft 110 and cap 120 may be smooth and simple enough in shape to allow easy sterilization) and electronics ([0020]- once the electronics are removed from interior of shaft 110, they may be sterilizable) are sterilizable as an integral unit, neither Lord nor Sundet expressly teach wherein the eyepiece is sterilizable.
However, Adair teaches of an analogous endoscopic device wherein the eyepiece is sterilizable (Col. 1, lines 62-63-Both the eyepiece and the endoscope are sterilizable).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Lord to incorporate the eyepiece being sterilizable, as taught by Adair. It would have been advantageous to make the combination in order to reduce cost since the eyepiece does not have to be replaced (Col. 1, lines 61-62 of Adair).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0374095 to Lord et al. (hereinafter “Lord”) in view of U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and further in view of U.S. Publication 2014/0005478 to Kennedy et al. (hereinafter “Kennedy”).
Regarding claim 9, modified Lord teaches the cordless endoscope of claim 1, but neither Lord nor Sundet expressly teach wherein the connector comprises a locking member configured to engage the cannula in a particular rotational orientation.
However, Kennedy teaches of an analogous endoscopic device wherein the connector comprises a locking member configured to engage the cannula in a particular rotational orientation (Fig. 1-locking mechanism 52).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Lord to utilize a locking member configured to engage the cannula in a particular rotational orientation, as taught by Kennedy. It would have been advantageous to make the combination in order to adjust the cannula in a specific position ([0021] of Kennedy).
Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0374095 to Lord et al. (hereinafter “Lord”) in view of U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and further in view of U.S. Publication No. 2020/0205644 to Nakajima.
Regarding claim 11, modified Lord teaches the cordless endoscope of claim 1, but neither Lord nor Sundet expressly teach wherein the one or more batteries include a AA alkaline battery. 
However, Nakajima teaches of an analogous endoscopic device wherein the one or more batteries include a AA alkaline battery (Fig. 2 - battery accommodation section 142).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of modified Lord to include an AA alkaline battery, as seen above in the teachings of Nakajima. It would have been advantageous to make the combination in order to emit light powered by the battery ([0048] of Nakajima).
Regarding claim 12, modified Lord teaches the cordless endoscope of claim 1, but neither Lord nor Sundet expressly teach wherein the one or more batteries comprise a flat button cell.
However, Nakajima teaches of an analogous endoscopic device wherein the one or more batteries comprise a flat button cell (Fig. 2 - battery accommodation section 142; The examiner notes that changes in shapes involve only routine skill in the art (See MPEP 2144.04 (IV)(B)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of modified Lord to include a a flat button cell, as seen above in the teachings of Nakajima. It would have been advantageous to make the combination in order to emit light powered by the battery ([0048] of Nakajima).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0374095 to Lord et al. (hereinafter “Lord”) in view of U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and further in view of U.S. Publication No. 2014/0221749 to Grant.
Regarding claim 13, modified Lord teaches the cordless endoscope of claim 1, but neither Lord nor Sundet expressly teach wherein the cordless endoscope is configured for sterilization using an ethylene oxide (EtO) sterilization process.
However, Grant teaches of an analogous endoscopic device wherein the endoscope assembly is configured for sterilization using an ethylene oxide (EtO) sterilization process (see [0104]- the handle 12 and the insertion section 14 …need…a pre-usage sterilization with ethylene oxide, radiation, or the like, during, for example, manufacture, assembly or packaging of the device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope assembly of modified Lord to include an ethylene oxide (EtO) sterilization process, as seen above in the teachings of Grant. It would have been advantageous to make the combination in order to prevent contamination.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0374095 to Lord et al. (hereinafter “Lord”) in view of U.S. Publication No. 2016/0316998 to Lombardi and U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”).
Regarding claim 14, Lord discloses a kit (Fig. 5d) for a cordless endoscope ((Fig. 1a-surgical endoscope 100), comprising: 
	a rear housing portion (Fig. 1a- Handle 112, 114); 
	a plurality of interchangeable front housing portions (Fig. 1a-disposable cap 120; Fig. 5d; [0024]- the replaceable/disposable shaft and its mounting componentry may be specialized to different types of surgery. For example, a replaceable disposable cap/shaft unit 110, 120 for laparoscopic thoracic surgery may have a shaft of 400 mm length and diameter of 10 mm. Replaceable components for arthroscopic surgery of knees and hips may be 155 mm in length, and 5.5 mm or 4 mm in diameter), each front housing portion coupleable to the rear housing portion along respective edges of the front housing portion and the rear housing portion to define a housing and ergonomic handpiece ([0012]- The disposable cap 120. This distal-most portion of the handle may serve as a mounting base for shaft 110, and may disconnect from the remainder 112, 114 of the handle), 
	an endoscope tube that extends distally of the front housing portion (Fig. 1b- disposable shaft portion 110); 
	and 
	electronics housed in a cavity of the housing and configured to operate one or more light sources in the cordless endoscope (Fig. 5c-circuit board 422), and a printed circuit board (Fig. 1a-e processing board in handle 112, 114).
Lord does not expressly teach each of the front housing portions having a different shaped connector at a distal end of the front housing portion, each connector configured to couple to a correspondingly shaped cannula connector of one of a plurality of different cannulas; an eyepiece coupled to the rear housing portion; the electronics comprising one or more batteries.
However, Lombardi teaches of an analogous endoscopic device, wherein each of the front housing portions having a different shaped connector at a distal end of the front housing portion (Fig. 10- adapter 80; [0055]- In order to provide for various attachment configurations of different manufacturers, an adapter can be included in the sheath system… An adapter is provided with the sheath system that is configured to attach at one end to the connector body section and at the other end adapted and arranged to attach to the body of the ureteroscope), each connector configured to couple to a correspondingly shaped cannula connector of one of a plurality of different cannulas (Fig. 10-connector 20; [0055]- the body of the ureteroscope may have a different configuration to which the connector of the disposable sheath system must be attached).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kit of Lord to include a plurality of interchangeable front housing portions having different shaped connector that are configured to couple to a correspondingly shaped connector on one of a plurality of different cannulas, as taught by Lombardi.  It would have been advantageous to make the combination in order to provide for various attachment configurations of different manufacturers ([0055] of Lombardi). In addition, changes in shape involves only routine skill in the art (See MPEP 2144.04(IV)(B)).
Additionally, Sundet teaches of an analogous endoscopic device including an eyepiece (Fig. 1- eyepiece 12) coupled to the rear housing portion (Fig. 1- hub 19); the electronics comprising one or more batteries ([0012]- The handle, typically attached to the hub of the endoscope, may include a battery power source).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kit of Lord, as modified by Lombardi, to include an eyepiece that extends proximally of the housing and batteries, as taught by Sundet. It would have been advantageous to make the combination for observation by a medical practitioner ([0030] of Sundet) and to provide a power source ([0012] of Sundet).
The modified deice of Lord in view of Lombardi and Sundet will hereinafter be referred to as modified Lord.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0374095 to Lord et al. (hereinafter “Lord”) in view of U.S. Publication No. 2016/0316998 to Lombardi and U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and further in view of U.S. Publication No. 2002/0095068 to Lubowski and U.S. Publication No. 2008/0058595 to Snoke et al. (hereinafter “Snoke”).
Regarding claim 15, modified Lord teaches the kit of claim 14, and although Lord discloses wherein the endoscope tube is disposable ([0004]- The joint is separated to permit removal of the insertion shaft for disposal and replacement), neither Lord nor Lombardi nor Sundet expressly teach wherein the housing, electronics and eyepiece are disposable as an integral unit.
However, Snoke teaches of an analogous endoscopic device wherein the housing and electronics are disposable as an integral unit ([0010]- the medical introducer and/or the working channel device can be disposable).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Lord to incorporate disposable housing and electronics, as taught by Snoke. It would have been advantageous to make the combination in order to reduce potential disease transmission ([0007] of Snoke).
Additionally, Lubowski teaches of an analogous endoscopic device wherein the eyepiece is disposable ([0059]- eyepiece 20 may be a separate disposable part).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Lord, as modified by Snoke, to incorporate a disposable eyepiece, as taught by Lubowski. It would have been advantageous to make the combination in order to reduce contamination ([0051] of Lubowski).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0374095 to Lord et al. (hereinafter “Lord”) in view of U.S. Publication No. 2016/0316998 to Lombardi and U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and further in view of U.S. Publication No. 2020/0205644 to Nakajima.
Regarding claim 17, modified Lord teaches the cordless endoscope of claim 1, but neither Lord nor Lombardi nor Sundet expressly teach wherein the one or more batteries include a AA alkaline battery. 
However, Nakajima teaches of an analogous endoscopic device wherein the one or more batteries include a AA alkaline battery (Fig. 2 - battery accommodation section 142).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of modified Lord to include an AA alkaline battery, as seen above in the teachings of Nakajima. It would have been advantageous to make the combination in order to emit light powered by the battery ([0048] of Nakajima).
Regarding claim 18, modified Lord teaches the cordless endoscope of claim 1, but neither Lord nor Lombardi nor Sundet expressly teach wherein the one or more batteries comprise a flat button cell.
However, Nakajima teaches of an analogous endoscopic device wherein the one or more batteries comprise a flat button cell (Fig. 2 - battery accommodation section 142; The examiner notes that changes in shapes involve only routine skill in the art (See MPEP 2144.04 (IV)(B)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of modified Lord to include a a flat button cell, as seen above in the teachings of Nakajima. It would have been advantageous to make the combination in order to emit light powered by the battery ([0048] of Nakajima).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0374095 to Lord et al. (hereinafter “Lord”) in view of U.S. Publication No. 2016/0316998 to Lombardi and U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and in further view of U.S. Publication No. 2014/0221749 to Grant.
Regarding claim 19, modified Lord teaches the kit of claim 14, but neither Lord nor Lombardi nor Sundet expressly teach wherein the housing, endoscope tube, electronics and eyepiece are sterilizable as a single unit using an ethylene oxide (EtO) sterilization process.
However, Grant teaches of an analogous endoscopic device wherein the endoscope assembly is configured for sterilization using an ethylene oxide (EtO) sterilization process (see [0104]- the handle 12 and the insertion section 14 …need…a pre-usage sterilization with ethylene oxide, radiation, or the like, during, for example, manufacture, assembly or packaging of the device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Lord to incorporate an ethylene oxide (EtO) sterilization process, as seen above in the teachings of Grant. It would have been advantageous to make the combination in order to prevent contamination.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0374095 to Lord et al. (hereinafter “Lord”) in view of U.S. Publication No. 2016/0316998 to Lombardi and U.S. Publication No. 2006/0100483 to Sundet et al. (hereinafter “Sundet”) and U.S. Publication No. 2008/0195128 to Orbay et al. (hereinafter “Orbay”). 
Regarding claim 20, Lord discloses in Fig. 1 of a method of manufacturing a cordless endoscope (Fig. 1a-surgical endoscope 100), comprising: 
	forming or providing a rear housing portion (Fig. 1a- Handle 112, 114); 
	forming or providing a plurality of interchangeable front housing portions (Fig. 1a-disposable cap 120; Fig. 5d; [0024]- the replaceable/disposable shaft and its mounting componentry may be specialized to different types of surgery. For example, a replaceable disposable cap/shaft unit 110, 120 for laparoscopic thoracic surgery may have a shaft of 400 mm length and diameter of 10 mm. Replaceable components for arthroscopic surgery of knees and hips may be 155 mm in length, and 5.5 mm or 4 mm in diameter), each front housing portion coupleable to the rear housing portion along respective edges of the front housing portion and the rear housing portion to define a housing and ergonomic handpiece ([0012]- The disposable cap 120. This distal-most portion of the handle may serve as a mounting base for shaft 110, and may disconnect from the remainder 112, 114 of the handle); 
	selecting one of the plurality of front housing portions ([0024]- the replaceable/disposable shaft and its mounting componentry may be specialized to different types of surgery); 
	disposing electronics in a compartment between said one of the plurality of front housing portions and the rear housing portion (Fig. 5c-circuit board 422), the electronics configured to operate one or more light sources in the cordless endoscope (Fig. 5c-circuit board 422), the electronics comprising a printed circuit board assembly (Fig. 5c-circuit board 422); 
	and coupling said one of the plurality of front housing portions to the rear housing portion to assemble the endoscope ([0012]- The disposable cap 120. This distal-most portion of the handle may serve as a mounting base for shaft 110, and may disconnect from the remainder 112, 114 of the handle), an endoscope tube extending distally of the front housing portion (Fig. 1b- disposable shaft portion 110).
Lord does not expressly teach each of the front housing portions having a different shaped connector at a distal end of the front housing, each connector configured to couple to a correspondingly shaped cannula connector of one of a plurality of different cannulas, the electronics comprising a battery, an eyepiece coupled to the rear housing portion, wherein the assembled cordless endoscope is disposable as a single unit.
However, Lombardi teaches of an analogous endoscopic device including each of the front housing portions having a different shaped connector at a distal end of the front housing (Fig. 10- adapter 80; [0055]- In order to provide for various attachment configurations of different manufacturers, an adapter can be included in the sheath system), each connector configured to couple to a correspondingly shaped cannula connector of one of a plurality of different cannulas (Fig. 10-connector 20; [0055]- the body of the ureteroscope may have a different configuration to which the connector of the disposable sheath system must be attached).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Lord to include front housing portions having a different shaped connector at a distal end of the front housing that are configured to couple to a correspondingly shaped cannula connector on one of a plurality of different cannulas, as taught by Lombardi. It would have been advantageous to make the combination in order to provide for various attachment configurations of different manufacturers ([0055] of Lombardi). In addition, changes in shape involves only routine skill in the art (See MPEP 2144.04(IV)(B)).
Additionally, Sundet teaches of an analogous endoscopic device including the electronics comprising a battery ([0012]- the electronics comprising a battery), and an eyepiece coupled to the rear housing portion (Fig. 1-eyepiece 12),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Lord to incorporate a battery and an eyepiece coupled to the rear housing portion, as taught by Sundet. It would have been advantageous to make the combination in order to provide a 0power source ([0012] of Sundet) and to eliminate the possibility of misplacement of the component during surgical procedures ([0013] of Sundet).
Furthermore, Orbay teaches of an analogous endoscopic device wherein the assembled cordless endoscope is disposable as a single unit ([0153]- A reusable or disposable handle 300; [0156]- the EM can be disposable… a disposable cannula).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lord, as modified by Lombardi and Sundet,so that the assembled cordless endoscope is disposable as a single unit, as taught by Orbay. It would have been advantageous to make the combination so that it can be used only once and discarded ([0099] of Orbay).
Appendix

    PNG
    media_image1.png
    710
    1128
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795